Oalhoon, J.,
delivered the-opinion of the court.
We handed down, this case, affirmed without a written opinion. Yielding to request of counsel for appellant in his suggestion of error, we will proceed to write our views.
Louis Martin died intestate in 1900, leaving as heirs his widow, over 70 years old, and four children. At the time of his death he lived on the land about which this dispute arose, it being all the land he had, and had, as his family, living on it with him, his wife and two of his children. The other two children lived elsewhere. Since he died, -one of the two children who lived with him on the land also died, leaving three children. This land, with some personal property of inconsiderable value, was exempt from execution in the hands of Louis Martin, and by law descended to his widow and children, *558and the land was incumbered when he died by a mortgage to a loan company to secure his debt of about $600. Scipio Martin, one of the children not resident on the exemption, filed the bill in this cause against the widow and the three grandchildren and Eebecca Hopson, the other child not resident on the exemption, and Hettie Green, the other resident child. In this bill he prays that a receiver be appointed to take possession of the premises, rent it, pay the debts of Louis, and that then the rents, issues, and profits be decreed to him and the parties defendant according to their respective shares, and for partition similarly among the parties.
Other features are shown in this cause not necessary to be referred to in order to develop the point for decision. The question is as to. the correct interpretation of Code 1892, § § 1551-1558, in reference to the rights of the widow in exempt property. We have examined the whole history of legislation in this state on the subject, the acts of 1839, 1846, 1852, 1860, 1865, and the codes, and all the decisions on each and all of them, and have reached a conclusion now to be stated, and which is dimly foreshadowed in Middleton v. Claughton, 77 Miss., 135 (24 South., 963), though it did not present the question we now have before us. However, it distinctly recognized it as a serious question.
Section 1551, Code 1892, which is the same as § 1277, Code 1880, provides that “the property, real and personal, exempted by law from sale under execution or attachment, shall, on the death of the husband or wife owning it, descend to the survivor of them and the children of the decedent, as tenants in common.” The amendment in the acts of 1900, p. 129, ch. 89, simply brings in grandchildren to take per stirpes. Section 1553, Code 1892, is this: “Where a decedent leaves a widow to whom, with others, his exempt property, real and personal, descends, the same shall not be subject to partition or sale for partition during her widowhood, so long as it is occupied or used by the widow, unless by her consent.” This sec*559tion does not appear in the revised code of 1880 or any other code of the state.
Exemption laws are designed for the welfare of families as families. It was not the purpose to have the property so that every one of a large family of children might compel a division between them and the widow of property not averaging in the state, perhaps, $500. This would result in stripping them of all of the means of support, and even of shelter. To require an account from the widow of the fruits of her “use or occupation” would, if the right were availed of, in nearly every instance, work the same calamitous result. In either case it would be as well, so far as any beneficent effect on the helpless is concerned, to let the creditors have it. By Acts 1865, p. 137, ch. 9, the widow took it all during widowhood, as against the heirs, and on her marriage or death it descended to the children. Birmingham v. Birmingham, 53 Miss., 610. Now she takes as a child does by descent an equal share of the fee, but cannot be compelled to partite or account for the user so long as it is “occupied or used” by her. This seems a wise provision. Laws are made to work the greatest good to the greatest number. None are perfect. The object was to protect families from want, and free some property from the grasp of creditors. In a very large majority of cases it is better that the widow take the place of the husband in the maintenance of the family, and this was the desigu of Code 1892, § 1553, and its language effectuates that design, and the propriety of it could not well be better illustrated than by the case at bar. The widow, who is entitled to protection herself, is left as head of the family, and is, as the husband was, entitled to undisturbed use and occupation during her widowhood and ownership of her share.

Suggestion of error overruled.